UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22310 FactorShares Trust (Exact name of registrant as specified in charter) 25 Deforest Ave., Suite 203 Summitt, NJ07901 ­­­­­ (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) (877)756-7873 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:June 30, 2013 Item 1. Schedule of Investments. PureFunds ISE Diamond/Gemstone ETF Schedule of Investments June 30, 2013 (Unaudited) Shares Value COMMON STOCKS - 91.8% Canada - 17.0% Metals & Mining - 17.0% Archon Minerals Ltd. (a) $ Dominion Diamond Corporation (a) Lucara Diamond Corporation (a) Mountain Province Diamonds, Inc. (a) Peregrine Diamonds Ltd. (a) Shore Gold, Inc. (a) Stornoway Diamond Corporation (a) Total Metals & Mining Total Canada Hong Kong - 23.5% Specialty Retail - 21.8% Chow Sang Sang Holdings International Ltd. Chow Tai Fook Jewellery Group Ltd. Emperor Watch & Jewellery Ltd. Luk Fook Holdings (International) Ltd. Total Specialty Retail Textiles, Apparel & Luxury Goods - 1.7% Ming Fung Jewellery Group Ltd. (a) Total Textiles, Apparel & Luxury Goods Total Hong Kong Israel - 5.0% Machinery - 5.0% Sarin Technologies Ltd. Total Machinery Total Israel Japan - 6.3% Distributors - 2.7% Sakha Diamond Corporation Total Distributors Specialty Retail - 3.6% Tsutsumi Jewelry Company Ltd. Total Specialty Retail Total Japan United Kingdom - 27.0% Metals & Mining - 27.0% Anglo American PLC Firestone Diamonds PLC (a) Gem Diamonds Ltd. (a) Gemfields PLC (a) Paragon Diamonds Ltd. (a) Petra Diamonds Ltd. (a) Total Metals & Mining Total United Kingdom United States - 13.0% Internet Catalog & Retail - 4.9% Blue Nile, Inc. (a) Total Internet Catalog & Retail Specialty Retail - 8.1% Signet Jewelers Ltd. Zale Corporation (a) Total Specialty Retail Total United States TOTAL COMMON STOCKS (Cost $907,233) Total Investments (Cost $907,233) - 91.8% Other Assets in Excess of Liabilities - 8.2% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. * Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at June 30, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2013: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
